Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about September 21, 2006, which, upon a fact-finding determination that respondent mother neglected Nyasia M. and derivatively neglected Alasha M., Terrell M. and Victoria S., released the children to respondent’s custody *477under the supervision of the Administration for Children’s Services, unanimously affirmed, without costs.
The determination that respondent neglected Nyasia and derivatively neglected the three other children was supported by a preponderance of the evidence (Family Ct Act § 1012 [f] [i]; § 1046 [b] [i]) showing that, although respondent should have known that Nyasia was in danger of being sexually abused by respondent’s live-in boyfriend, respondent permitted the boyfriend to remain in the family home unsupervised (see Matter of Alexis C., 27 AD3d 646 [2006]; Matter of Jasmin O., 222 AD2d 240 [1995]; Matter of Vincent M., 193 AD2d 398, 403-404 [1993]), thereby demonstrating parental judgment so impaired as to create a substantial risk of harm for any child in her care (see Matter of Joshua R., 47 AD3d 465 [2008], lv denied 11 NY3d 703 [2008]). Concur—Tom, J.E, Friedman, Nardelli, Buckley and Richter, JJ.